Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Hummes et al. (U.S. 2013/0092441A1).
Regarding claim 1, Downton discloses a method for propagating a borehole in a desired direction (see fig. 2 and refer to abstract), comprising: operating a bias unit (10, 
However, Downton is silent to a third digital valve and third actuator, wherein applying a first force and timing to the first, second, and third steering actuators by selectively opening and closing the first, second, and third digital valves; modulating the first force and timing to a second force and timing of the first, second, and third steering actuators in response to the measured direction or inclination by selectively opening and closing the first, second, and third digital valves.
Hummes et al. discloses a biasing unit (165, fig. 2) comprising one or more steering pads (202; refer to paragraph 0022) actuated independently to apply a first radial force on a wall of the wellbore. It can also apply a stabilizing force to maintain the drill string at a selected position. The actuators are coupled to steering pad actuators (204a, b) which actuate the steering pads (202) to apply first and second force component against the borehole wall to control vibration of the drill string (refer to paragraph 0022). A control unit (210) comprising a processor configured to determine at least one force for controlling vibration from a measured parameter (refer to paragraph 0023), processor measures and determines a force that can be applied to a borehole to counteract or dampen the vibration (refer to paragraph 0023). The processor also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Downton to include a third digital valve and third actuator, for increasing the steering efficiency of the drill string. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Downton to applying a first force and timing to the first, second, and third steering actuators by selectively opening and closing the first, second, and third digital valves; modulating the first force and timing to a second force and timing of the first, second, and third steering actuators in response to the measured direction or inclination by selectively opening and closing the first, second, and third digital valves, as taught by Hummes et al., for controlling rotation, vibration, and steering effect of the drill string. 
Regarding claim 2, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses communicating information from the bias unit by operating at least one of the first, second, and third digital valves as a mud pulse telemetry system (refer to paragraph 0024).
However, the combination of Downton and Hummes et al. is silent to pressure pulse of approximately 100 psi.  
In re Aller, 105 VSPQ 233.
Regarding claim 3, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 1 above; Hummes et al. further disclose bit vibration is detected and the actuation sequence of the first, second, and third actuators is modulated to dampen the detected vibration (refer to paragraph 0032). 
Regarding claim 4, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses causing the first, second, and third digital valves (24) to periodically actuate and deactuate the corresponding first, second, and third steering actuators when drilling straight ahead (paragraph 0020: control unit controls the valves 24 to actuate and deactuate the pistons 12 and associated pads 14).  
Regarding claim 5, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses pressurized drilling fluid (refer to paragraph 0017).
However, the combination of Downton and Hummes et al. fail to teach an actuator flow rate of a pressurized drilling fluid across at least one of the first, second, and third actuators being between 20 and 30 gallons per minute (gpm) per actuator.
In re Aller, 105 VSPQ 233.
Regarding claim 7, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 1 above; Hummes et al. further disclose rotating an MWD (sensors 158 or 169; refer to paragraph 0020) independently of the bias unit (202; see fig. 1-2: rotation of the drilling assembly rotates sensors 158 or 158, but actuation/rotation of the actuators 202 is by system 210 and 204a,b).  
Regarding claim 8, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 7 above; Hummes et al. further disclose transmitting information between the MWD (sensors 158 or 169) and the bias unit (165, fig. 1-2) with a rotary electrical connection (paragraph 0021: device 160 provide electrical power to sensors 158. 160 is connected to section 172, 169, 165, 158, so the electrical connections will rotate during rotation of the drill string).  
Regarding claim 9, Downton discloses a method for propagating a borehole in a desired direction (see fig. 2 and refer to abstract), comprising: selectively opening first and second digital valves (24; refer to paragraph 0018 and 0020: the valve is actuated electrically)  with a first timing (when control unit first activates opening of valves 24); flowing fluid from the first and second digital valves to corresponding first and second 
However, Downton is silent to a third digital valve and third actuator, wherein actuating the first, second, and third actuators with a first force and the first timing based on the opening of the first, second, and third digital valves, modulating the opening of the first, second, and third digital valves with the first timing to opening the first, second, and third digital valves with a second timing based on the measured direction or inclination; and modulating actuating the first, second, and third actuators with the first force to actuating the first, second, and third actuators with a second force and the second timing based on the measured direction or inclination. 
Hummes et al., as previously discussed, discloses a biasing unit (fig. 2) comprising one or more steering pads/actuators (202) actuated independently to apply a radial force on a wall of the wellbore.  A control unit (210) comprising a processor configured to determine at least one force for controlling vibration from a measured parameter. The actuators configured to apply the at least one determined force against the borehole wall to control vibration of the drill string. The processor also determined a time for activating the at least one actuator to compensate for rotation, vibration of the drill string, and steering effected (refer to paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Downton to include a third digital valve and third actuator, for increasing the steering efficiency of the drill string. Also, it St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Downton to include actuating the first, second, and third actuators with a first force and the first timing based on the opening of the first, second, and third digital valves, modulating the opening of the first, second, and third digital valves with the first timing to opening the first, second, and third digital valves with a second timing based on the measured direction or inclination; and modulating actuating the first, second, and third actuators with the first force to actuating the first, second, and third actuators with a second force and the second timing based on the measured direction or inclination, as taught by Hummes et al., for controlling rotation, vibration, and steering effect of the drill string. 
Regarding claim 10, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 9 above; Downton further discloses flowing fluid includes flowing the fluid from a drill string (refer to paragraph 0017).  
Regarding claim 13, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 9 above; Downton further discloses applying a curvature feedback loop based on measuring the direction or the inclination (inclination and azimuth sensors 28 continuously provide information to control unit 26 which controls operation of the steering actuators 14).  
Regarding claim 17, Downton discloses a bias unit (10, fig. 1), comprising: first and second digital valves (24, fig. 1), the first and second digital valves (24) including only a first position and a second position (see fig. 1 and refer to paragraph 0018 and 
However, Downton is silent to a third digital valve and third actuator, wherein the control unit is configured to change a force and timing of actuation of the first, second, and third digital valves based on an azimuth and inclination information.  
Hummes et al., as previously discussed, discloses a biasing unit (fig. 2) comprising one or more steering pads/actuators (202) actuated independently to apply a radial force on a wall of the wellbore.  A control unit (210) comprising a processor configured to determine at least one force for controlling vibration from a measured parameter. The actuators configured to apply the at least one determined force against the borehole wall to control vibration of the drill string. The processor also determined a time for activating the at least one actuator to compensate for rotation, vibration of the drill string, and steering effected (refer to paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Downton to include a third digital valve and third actuator, for increasing the steering efficiency of the drill string. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Downton to have the control unit 
Regarding claim 18, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 17 above; Downton further discloses at least one sensor (28, fig. 1 and paragraph 0018).  
Regarding claim 19, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 18 above; Downton further discloses the at least one sensor (28) is configured to measure azimuth and inclination information (refer to paragraph 0018).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Hummes et al. (U.S. 2013/0092441A1) as applied to claim 1 above, and further in view of Cobern (U.S. 2016/0130878A1).
Regarding claim 6, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Downton and Hummes et al. fail to teach modulating the first force and timing to a second force and timing includes changing a duration of the timing of actuation of the first, second, and third actuators.  
Cobern discloses a system for guiding the direction of a drill bit (refer to paragraph 0001). The system comprises controllers (118) that can increase the duration that a valve (120) is energized, thereby increasing the duration at which pressurized fluid causes actuators (154) bias actuation assembly (112) into active configuration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Downton, Hummes et al., and Cobern before him or her, to have modulated the first force and timing to a second force and timing includes changing a duration of the timing of actuation of the first, second, and third actuators, as taught by Cobern, for increasing the steering effect of the drilling assembly. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Hummes et al. (U.S. 2013/0092441A1) as applied to claim 9 above, and further in view of Marson et al. (U.S. 2014/0262507A1).
Regarding claim 11, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 9 above; Hummes et al. further disclose selectively opening one or more actuators (204a, 204b) to actuate the pads (202), wherein the actuators can be a solenoid (refer to paragraph 0026 ).
However, the combination is silent to opening the first, second, and third digital valves includes opening and closing solenoid valves in response to an electrical signal.
Marson et al. disclose a rotary steerable drilling system that is operable to drill vertical wellbores. The system includes a control module (41) for operating solenoid valves that controls an amount of fluid pressure applied to bias a piston/cylinder. The control module (41, fig. 5) may control the mount of current supplied to a coil (81, fig. 4B) for each individual solenoid valve via a slip ring assembly (70), thereby controlling 
Since Downton, Hummes et al., and Marson et al. teach system for steering drill bit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used solenoid valves, wherein the first, second, and third digital valves includes opening and closing solenoid valves in response to an electrical signal, as taught by Marson et al. for controlling the amount of piston force applied by each steering actuator.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Hummes et al. (U.S. 2013/0092441A1) as applied to claim 9 above, and further in view of Polyntsev (U.S. 2012/0132428A1). 
Regarding claim 12, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 9 above; Downton further discloses flowing fluid from the first, second, and third actuators (14) to an exhaust pathway (22; see fig. 1-2 and refer to paragraph 0017).
However, the combination of Downton and Hummes et al. is silent to flowing fluid to an annulus through an exhaust pathway  
Polyntsev discloses a directional drilling system which includes the use of a rotary steerable system comprising a biasing unit (16, fig. 1-2). The biasing unit includes a plurality of pads (20) movable between an extended and retracted position. The pads is supplied with drilling fluid under pressure through valves (22). An actuation (7) may move to a close position to discharge fluid from the pad (20) to an exhaust (26; see fig. 5 and refer to paragraphs 0020-0021 and 0038). 
. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Hummes et al. (U.S. 2013/0092441A1) as applied to claim 9 above, and further in view of Hansen et al. (U.S. 2009/0090501A1).
Regarding claim 16, the combination of Downton and Hummes et al. teach all the features of this claim as applied to claim 9 above; however, the combination of Downton and Hummes et al. fail to teach closing one of the first, second, and third digital valves in response the corresponding first, second, and third actuator failing.  
Hansen et al. disclose a valve member arranged to close automatically in response to failure of the valve actuator (refer to paragraph 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Downton and Hummes et al. to include a fail-safe feature, wherein closing one of the first, second, and third digital valves in response the corresponding first, second, and third actuator failing, as taught by Hansen et al., since its known to automatically close valves in response to failure of a valve actuator, for improving the system efficiency. 
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Hummes et al. (U.S. 2013/0092441A1) as applied to claim 9 and 18 above, and further in view of Al-Mulhem (U.S. 2014/0138084A1). 

	Al-Mulhem discloses a method for locating lateral wellbore using a caliper sensor (126, fig. 2-8). A deflectable steering arm (122) is operable to be selectively steered into the lateral wellbore to facilitate access to the lateral wellbore (refer to abstract and paragraphs 0033-0036). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Downton and Hummes et al. to include measuring a distance to a borehole wall with a sensor, wherein the sensor is a caliper sensor, as taught by Al-Mulhem, for the purpose of improving the steering effect. 
	Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/15/2020 have been fully considered but they are not persuasive. 
Regarding claims 1, 9, and 17, Applicant argues that Downton fail to teach modulating the force and timing…in response to measured inclination and azimuth/direction.

Regarding claims 1 and 9 applicant argues that one of ordinary skill in the art would not combine Downton and Hummes et al. to modulate the first force and timing to a second force of timing of the first, second, and third steering actuators in response to the measured direction or inclination by selectively opening and closing the first, second, and third digital valves. 
Examiner respectfully disagree. As discussed above, Downton disclose modulating the force and timing…in response to measured inclination and azimuth/direction (para 18 and 20). Hummes et al. disclose that it is known to modulate the first force and timing to a second force of timing of the first, second, and third steering actuators (refer to paragraphs 0022-0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Downton to applying a first force and timing to the first, second, and third steering actuators by selectively opening and closing the first, second, and third digital valves; modulating the first force and timing to a second force and timing of the first, second, and third steering actuators in response to the measured direction or inclination by selectively opening and closing the first, second, and third digital valves, as taught by Hummes et al., for controlling rotation, vibration, and steering effect of the drill string. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/Y.A/           02/05/2021